Title: To Thomas Jefferson from La Luzerne, 4 June 1781
From: La Luzerne
To: Jefferson, Thomas



Monsieur
A Philadelphie le 4 Juin 1781

Des causes inévitables ont empeché l’envoi de notre Seconde division pour l’epoque à laquelle on avoit projeté de l’expédier. Je ne puis entrer ici dans le détail des raisons de ce Changement dans nos mesures; mais j’en ai Fais part au Congres et ce senat, malgré le préjudice qui en résulte pour les opérations, n’a pu S’empecher de rendre justice a la sagesse et à la prudence du Roi dans le parti que S. M. a adopté. Nous attendons Cependant quelques renforts; mais ils ne sont aucunement égaux à ce que l’amitié du Roi pour les Etats-unis l’avoit engagé à Faire. Pour Suppléer à ce retard dans les mesures précédemment arretées, il leur a accordé un Subside gratuit dont la disposition a été laissé au Congres. M. Robert Morris Surintendant des Finances a ordre de songer dans l’application graduelle qu’il en Fera aux besoins de l’armée du sud. Au reste, Monsieur, quoique je ne puisse entrer dans le détail des mesures qui Seront prises pour l’assistance des Etats unis, je puis Vous assurer qu’elle Sera efficace, Que le Roi est Fermement résolu à les aider de tout son pouvoir et qu’en Faisant de leur coté les efforts capables de contenir encore quelque tems l’ennemi, ils peuvent compter Solidement
 
Sur une heureuse issue de la glorieuse cause qu’ils défendent. Je puis d’ailleurs vous assurer que les calamités et le danger des états méridionaux Sont un motif de plus pour S. M. de redoubler d’interet en leur Faveur, Que son affection en reçoit de nouvelles forces et que l’évenement prouvera qu’ils étoient parfaitement bien fondés à ne pas Se laisser décourager par la dificulté de la Conjoncture présente. J’ai l’honneur d’etre avec le plus Sincere et le plus respectueux attachement Monsieur De Votre Excellence Le très humble et très obéissant Serviteur.

Le Chr de la luzerne

